Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments and remarks filed on 08/18/2022.
Claim 1-20 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear if, “assigning a proposed behavior to the autonomous vehicle for the object hypothesis,” is the same step as, “selecting a behavior from the actionable behaviors based on a utility value for the actionable behaviors,” in claim 1. Examiner interprets selecting and assigning as the same action, where a vehicle behavior is chosen based on a probabilistic value.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20190367021 A1) in view of Raghu (US 9607454 B1) in further view of Xu (US 10074279 B1).
Regarding claim 1, Zhao teaches,
A computer-implemented method of navigating an autonomous vehicle, comprising:
classifying, at a processor (a processor 120, Fig. 1), a remote stationary vehicle into an object hypothesis (The real-world objects are detected… The world model module maintains… a state for each hypothesis… associated with a real-world object [0048]… Examiner notes that the real-world object may include a parked car 304 [0096]), the object hypothesis including… a probability… that the remote stationary vehicle is in a parked state To summarize, as the intentions of other road users are not known to an AV, the AV predicts and tracks multiple possible intentions (i.e., hypotheses) for what the road users might do so that the AV (e.g., a trajectory planner of the AV) can plan a smooth trajectory based on the predicted intentions of the road users. Given observations from sensor data, the world model module, according to implementations of this disclosure, tracks and estimates the states of observed objects (i.e., real-world objects) and predicts the future states of the real-world objects with multiple hypotheses in a probabilistic manner. That is, the world model module can provide for improved tracking of objects in the real world. The world model module predicts multiple hypotheses for possible trajectories of real-world objects. That is, for example, the world model module can predict where an object may be going, whether the object is stopping, whether the object is parking, or the like, as further described below. [0052] Examiner interprets that predicting future states of real world objects in a probabilistic manner as associating a probability with each object and its hypothesis);
determining, at the processor (a processor 120, Fig. 1), actionable behaviors of the autonomous vehicle… the actionable behavior including a trajectory for the autonomous vehicle with respect to the… location of the remote stationary vehicle (The trajectory planner 408 can receive… the predicted trajectories and likelihoods of the external objects… The trajectory planner 408 can use at least some of the received information to determine a detailed-planned trajectory for the autonomous vehicle. [0110]); 
navigating, at the processor (a processor 120, Fig. 1), the autonomous vehicle along the trajectory with respect to the remote stationary vehicle via the actionable behavior (The AV 302 (i.e., the trajectory planner of the AV 302) can plan a path (i.e., a trajectory), as further described below, that navigates the AV 302 around the parked car 304, as shown by a trajectory 306. [0096]).
Zhao does not teach the object hypothesis including a plurality of possible locations for the remote stationary vehicle and a probability associated with each of the plurality of possible locations that the remote stationary vehicle is in a parked state; determining… actionable behaviors of the autonomous vehicle, each actionable behavior based on a possible location for the remote stationary vehicle and its associated probability… However, Raghu teaches on a system for distinguishing between traffic jams and parked cars, comprising:
the object hypothesis including a plurality of possible locations for the remote stationary vehicle and a probability associated with each of the plurality of possible locations that the remote stationary vehicle is in a parked state (Location data of primary vehicle 10 indicates that primary vehicle 10 is travelling on residential roadway 200, as suggested in FIG. 6, which may confirm that the probability of secondary vehicles 204 being part of a traffic jam is low and more likely that secondary vehicles 204 are parked [Col. 3 Ln. 53-58]… FIG. 1 shows a highway 100 having an on-ramp 102 connecting with lanes 106 of highway 100. A primary vehicle 10 entering highway 100 from an on-ramp 102 captures data 12 regarding secondary vehicles 104 on highway 100. Data 12 is used by a traffic jam identification system 20 in accordance with the present disclosure to determine a status of secondary vehicles 104 as being parked or in a traffic jam as suggested in FIG. 7 [Col. 3 Ln. 1-8]…Location categorization module 24 transmits the categorized location information to traffic jam identification module 28 for inclusion in the probability calculation of whether secondary vehicles 104, 204 are in a traffic jam as suggested in FIG. 7. In some embodiments, roadways categorized as controlled access indicate a strong probability that adjacent secondary vehicles are in a traffic jam because cars are not usually parked on a controlled access roadway. In some embodiments, location categorization data, alone, may be insufficient to raise the probability that secondary vehicles 104, 204 are in a traffic jam to the threshold level. In some embodiments, a roadway categorized as controlled access, alone, raises the probability that secondary vehicles 104, 204 are in a traffic jam to the threshold level… other factors, such as whether secondary vehicles 104, 204 are in lane with primary vehicle 10, are included to calculate the probability that secondary vehicles 104, 204 are in a traffic jam on a controlled access roadway. [Col. 6 Ln. 4-17 and 22-26] Examiner interprets the consideration of secondary vehicles being on a residential roadway, on a controlled access roadway, or in the same lane as the primary vehicle as assigning probability to possible locations and using that probability to determine if a vehicle is parked there).
determining… actionable behaviors of the autonomous vehicle, each actionable behavior based on a possible location for the remote stationary vehicle and its associated probability (Detected active-status indicators of the secondary vehicles and the location being categorized as one of controlled access where pedestrians are not likely to be present increase this probability. The traffic jam identification system compares the calculated probability against a predetermined threshold limit to determine whether the secondary vehicles are in a traffic jam or parked. In illustrative embodiments, access to autonomous driving and auto-park functions of the primary vehicle is controlled based, at least in part, on the determined status of the secondary vehicles. [Col. 1 Ln. 26-37])… 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing secondary parked vehicle determination and probability taught by Raghu. One of ordinary skill in the art would have been motivated to make this modification in order to improve determination of whether nearby vehicles are parked or not, so that driver attention can be relieved and autonomous vehicle functions engaged more often (see [Col. 1 Ln. 4-12] and [Col. 3 Ln. 30-41] of Raghu).
Zhao does not teach selecting a behavior from the actionable behaviors based on a utility value for the actionable behaviors. However, Xu teaches a method of navigating an autonomous vehicle comprising:
selecting a behavior from the actionable behaviors based on a utility value for the actionable behaviors (the associated cost for different sets of motions associated with the different trajectories (such as, for example, traveling in the current lane, changing lanes to the left, changing lanes to the right, changing lanes to the left, etc.) may include a value corresponding to the cost-to-goal [Col. 4 Ln. 39-44]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing cost for motion sets and decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to account for the implications and inferences of the environment outside of the directly perceived information/ direct sensor data.
Regarding claim 3, Zhao teaches
The method of claim 1, wherein the remote stationary vehicle (the parked car 304 [0096]) is classified into a plurality of object hypotheses (one or more hypothesis regarding the possible intentions of the real-world object [0047]), the method further comprising: 
determining a set cost for each of the plurality of object hypotheses (the likelihood of a hypothesis can be used as the weight of the particle that represents the hypothesis [0278] Examiner interprets weight as interchangeable with cost); 
Zhao does not teach determining a total set cost based on the set costs for the plurality of object hypotheses; and 16determining the actionable behavior based on the total set cost. However, Xu teaches,
determining a total set cost based on the set costs for each of the plurality of object hypotheses and the probability associated with each of the plurality of object hypotheses (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and  16
determining the actionable behavior based on the total set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 4, Zhao teaches,
The method of claim 1, 
wherein the remote stationary vehicle (the parked car 304 [0096]) further comprises a plurality of remote vehicles with each remote vehicle having a plurality of object hypotheses (The world model module predicts multiple hypotheses for possible trajectories of real-world objects [0052] Examiner notes that objects is plural and can include multiple static vehicles, such as the parked car 304 [0096])… 
Zhao does not teach the method further comprises determining a total set cost for each remote vehicle and determining the actionable behavior for the autonomous vehicle using the total set costs. However, Xu teaches,
… the method further comprising determining a total set cost for each... vehicle (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35) and determining the actionable behavior for the autonomous vehicle using the total set costs (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 5, Zhao teaches,
The method of claim 1, further comprising 
classifying the remote stationary vehicle (the parked car 304 [0096]) using kinematic data and perception data related to the remote stationary vehicle (continuous object state information can include estimates relating to more, fewer, or other continuous states as… a kinematic (e.g., pose, position, orientation), a geometric (e.g., length, width, and/or height of a bounding box of the object), or an appearance state. [0288] Examiner interprets a geometric or appearance state as perception data).
Regarding claim 7, Zhao teaches,
The method of claim 1, 
wherein the object hypothesis includes a spatial hypothesis (for each hypothesis, the process 2000 estimates the state of the associated real-world object [0276]) based on a current state of the remote stationary vehicle (the parked car 304 [0096]) and a predicted hypothesis based on a predicted future motion (for each hypothesis, the process 2000… predicts future object states. [0276]) for the remote stationary vehicle (the parked car 304 [0096]).
Regarding claim 8, Zhao teaches,
A system for navigating an autonomous vehicle, comprising: 
one or more sensors for obtaining data with respect to a remote stationary vehicle (The vehicle may include one or more sensors… sensor data may include information corresponding to one or more external objects [0039] Examiner interprets objects to include vehicles such as the parked car 304 [0096]); and 
a processor (a processor 120, Fig. 1) configured to: 
classify the remote stationary vehicle into an object hypothesis based on the data (The real-world objects are detected… The world model module maintains… a state for each hypothesis… associated with a real-world object [0048]… Examiner notes that the real-world object may include a parked car 304 [0096]), the object hypothesis including… a probability… that the remote stationary vehicle is in a parked state To summarize, as the intentions of other road users are not known to an AV, the AV predicts and tracks multiple possible intentions (i.e., hypotheses) for what the road users might do so that the AV (e.g., a trajectory planner of the AV) can plan a smooth trajectory based on the predicted intentions of the road users. Given observations from sensor data, the world model module, according to implementations of this disclosure, tracks and estimates the states of observed objects (i.e., real-world objects) and predicts the future states of the real-world objects with multiple hypotheses in a probabilistic manner. That is, the world model module can provide for improved tracking of objects in the real world. The world model module predicts multiple hypotheses for possible trajectories of real-world objects. That is, for example, the world model module can predict where an object may be going, whether the object is stopping, whether the object is parking, or the like, as further described below. [0052] Examiner interprets that predicting future states of real world objects in a probabilistic manner as associating a probability with each object and its hypothesis.)
determine actionable behaviors of the autonomous vehicle… the actionable behavior including a trajectory for the autonomous vehicle with respect to the… location of the remote stationary vehicle;
navigate the autonomous vehicle along the trajectory with respect to the remote stationary vehicle via the actionable behavior (The AV 302 (i.e., the trajectory planner of the AV 302) can plan a path (i.e., a trajectory), as further described below, that navigates the AV 302 around the parked car 304, as shown by a trajectory 306. [0096]).
Zhao does not teach the object hypothesis including a plurality of possible locations for the remote stationary vehicle and a probability associated with each of the plurality of possible locations that the remote stationary vehicle is in a parked state; determine actionable behaviors of the autonomous vehicle, each actionable behavior based on a possible location for the remote stationary vehicle and its associated probability… However, Raghu teaches on a system for distinguishing between traffic jams and parked cars, comprising:
the object hypothesis including a plurality of possible locations for the remote stationary vehicle and a probability associated with each of the plurality of possible locations that the remote stationary vehicle is in a parked state (Location data of primary vehicle 10 indicates that primary vehicle 10 is travelling on residential roadway 200, as suggested in FIG. 6, which may confirm that the probability of secondary vehicles 204 being part of a traffic jam is low and more likely that secondary vehicles 204 are parked [Col. 3 Ln. 53-58]… FIG. 1 shows a highway 100 having an on-ramp 102 connecting with lanes 106 of highway 100. A primary vehicle 10 entering highway 100 from an on-ramp 102 captures data 12 regarding secondary vehicles 104 on highway 100. Data 12 is used by a traffic jam identification system 20 in accordance with the present disclosure to determine a status of secondary vehicles 104 as being parked or in a traffic jam as suggested in FIG. 7 [Col. 3 Ln. 1-8]…Location categorization module 24 transmits the categorized location information to traffic jam identification module 28 for inclusion in the probability calculation of whether secondary vehicles 104, 204 are in a traffic jam as suggested in FIG. 7. In some embodiments, roadways categorized as controlled access indicate a strong probability that adjacent secondary vehicles are in a traffic jam because cars are not usually parked on a controlled access roadway. In some embodiments, location categorization data, alone, may be insufficient to raise the probability that secondary vehicles 104, 204 are in a traffic jam to the threshold level. In some embodiments, a roadway categorized as controlled access, alone, raises the probability that secondary vehicles 104, 204 are in a traffic jam to the threshold level… other factors, such as whether secondary vehicles 104, 204 are in lane with primary vehicle 10, are included to calculate the probability that secondary vehicles 104, 204 are in a traffic jam on a controlled access roadway. [Col. 6 Ln. 4-17 and 22-26] Examiner interprets the consideration of secondary vehicles being on a residential roadway, on a controlled access roadway, or in the same lane as the primary vehicle as assigning probability to possible locations and using that probability to determine if a vehicle is parked there).
determining actionable behaviors of the autonomous vehicle, each actionable behavior based on a possible location for the remote stationary vehicle and its associated probability (Detected active-status indicators of the secondary vehicles and the location being categorized as one of controlled access where pedestrians are not likely to be present increase this probability. The traffic jam identification system compares the calculated probability against a predetermined threshold limit to determine whether the secondary vehicles are in a traffic jam or parked. In illustrative embodiments, access to autonomous driving and auto-park functions of the primary vehicle is controlled based, at least in part, on the determined status of the secondary vehicles. [Col. 1 Ln. 26-37])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing secondary parked vehicle determination and probability taught by Raghu. One of ordinary skill in the art would have been motivated to make this modification in order to improve determination of whether nearby vehicles are parked or not, so that driver attention can be relieved and autonomous vehicle functions engaged more often (see [Col. 1 Ln. 4-12] and [Col. 3 Ln. 30-41] of Raghu).
Zhao does not teach selecting a behavior from the actionable behaviors based on a utility value for the actionable behaviors. However, Xu teaches a method of navigating an autonomous vehicle comprising:
select a behavior from the actionable behaviors based on a utility value for the actionable behaviors (the associated cost for different sets of motions associated with the different trajectories (such as, for example, traveling in the current lane, changing lanes to the left, changing lanes to the right, changing lanes to the left, etc.) may include a value corresponding to the cost-to-goal [Col. 4 Ln. 39-44]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing cost for motion sets and decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to account for the implications and inferences of the environment outside of the directly perceived information/ direct sensor data.
Regarding claim 10, Zhao teaches,
The system of claim 8, wherein the remote stationary vehicle (the parked car 304 [0096]) is classified into a plurality of object hypotheses (one or more hypothesis regarding the possible intentions of the real-world object [0047]), the processor (a processor 120, Fig. 1)… 
Zhao does not teach determining a set cost for each of the plurality of object hypotheses; determining a total set cost based on the set costs for the plurality of object hypotheses; and 16determining the actionable behavior based on the total set cost. However, Xu teaches,
determine a set cost for each of the plurality of object hypotheses (cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35);
determine a total set cost based on the set costs for the plurality of object hypotheses (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and  16
determine the actionable behavior based on the total set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 11, Zhao teaches,
The system of claim 8, 
wherein the remote stationary vehicle (the parked car 304 [0096]) further comprises a plurality of remote vehicles with each remote vehicle having a plurality of object hypotheses (The world model module predicts multiple hypotheses for possible trajectories of real-world objects [0052] Examiner notes that objects is plural and can include multiple static vehicles, such as the parked car 304 [0096]), the processor (a processor 120, Fig. 1)…
Zhao does not teach determining a total set cost for each remote vehicle and determining the actionable behavior for the autonomous vehicle using the total set costs. However, Xu teaches,
further configured to determine a total set cost for each remote vehicle (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35) and determine the actionable behavior for the autonomous vehicle using the total set costs (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 12, Zhao teaches,
The system of claim 8, 
wherein the processor (a processor 120, Fig. 1) is further configured to classify the remote stationary object using kinematic data and perception data related to the remote stationary vehicle (continuous object state information can include estimates relating to more, fewer, or other continuous states as… a kinematic (e.g., pose, position, orientation), a geometric (e.g., length, width, and/or height of a bounding box of the object), or an appearance state. [0288] Zhao Examiner interprets a geometric or appearance state as perception data. That data can be in reference to the parked car 304 [0096]).
Regarding claim 14, Zhao teaches,
The system of claim 1, 
wherein the processor (a processor 120, Fig. 1) is further configured to form the object hypothesis from at least one spatial hypothesis (for each hypothesis, the process 2000 estimates the state of the associated real-world object [0276]) based on a current state of the remote stationary vehicle (the parked car 304 [0096]) and a predicted hypothesis based on a predicted future motion (for each hypothesis, the process 2000… predicts future object states. [0276]) for the remote stationary vehicle (the parked car 304 [0096]).
Regarding claim 15, Zhao teaches,
An autonomous vehicle (for an autonomous vehicle (AV) [0046]), comprising:
one or more sensors for obtaining data with respect to a remote stationary vehicle (The vehicle may include one or more sensors… sensor data may include information corresponding to one or more external objects [0039] Examiner interprets objects to include vehicles such as the parked car 304 [0096]); and 
a processor (a processor 120, Fig. 1) configured to: 
classify the remote stationary vehicle into an object hypothesis based on the data (The real-world objects are detected… The world model module maintains… a state for each hypothesis… associated with a real-world object [0048]… Examiner notes that the real-world object may include a parked car 304 [0096]), the object hypothesis including… a probability… that the remote stationary vehicle is in a parked state To summarize, as the intentions of other road users are not known to an AV, the AV predicts and tracks multiple possible intentions (i.e., hypotheses) for what the road users might do so that the AV (e.g., a trajectory planner of the AV) can plan a smooth trajectory based on the predicted intentions of the road users. Given observations from sensor data, the world model module, according to implementations of this disclosure, tracks and estimates the states of observed objects (i.e., real-world objects) and predicts the future states of the real-world objects with multiple hypotheses in a probabilistic manner. That is, the world model module can provide for improved tracking of objects in the real world. The world model module predicts multiple hypotheses for possible trajectories of real-world objects. That is, for example, the world model module can predict where an object may be going, whether the object is stopping, whether the object is parking, or the like, as further described below. [0052] Examiner interprets that predicting future states of real world objects in a probabilistic manner as associating a probability with each object and its hypothesis.)
determine actionable behaviors of the autonomous vehicle… the actionable behavior including a trajectory for the autonomous vehicle with respect to the… location of the remote stationary vehicle;
navigate the autonomous vehicle along the trajectory with respect to the remote stationary vehicle via the actionable behavior (The AV 302 (i.e., the trajectory planner of the AV 302) can plan a path (i.e., a trajectory), as further described below, that navigates the AV 302 around the parked car 304, as shown by a trajectory 306. [0096]).
Zhao does not teach the object hypothesis including a plurality of possible locations for the remote stationary vehicle and a probability associated with each of the plurality of possible locations that the remote stationary vehicle is in a parked state; determine actionable behaviors of the autonomous vehicle, each actionable behavior based on a possible location for the remote stationary vehicle and its associated probability… However, Raghu teaches on a system for distinguishing between traffic jams and parked cars, comprising:
the object hypothesis including a plurality of possible locations for the remote stationary vehicle and a probability associated with each of the plurality of possible locations that the remote stationary vehicle is in a parked state (Location data of primary vehicle 10 indicates that primary vehicle 10 is travelling on residential roadway 200, as suggested in FIG. 6, which may confirm that the probability of secondary vehicles 204 being part of a traffic jam is low and more likely that secondary vehicles 204 are parked [Col. 3 Ln. 53-58]… FIG. 1 shows a highway 100 having an on-ramp 102 connecting with lanes 106 of highway 100. A primary vehicle 10 entering highway 100 from an on-ramp 102 captures data 12 regarding secondary vehicles 104 on highway 100. Data 12 is used by a traffic jam identification system 20 in accordance with the present disclosure to determine a status of secondary vehicles 104 as being parked or in a traffic jam as suggested in FIG. 7 [Col. 3 Ln. 1-8]…Location categorization module 24 transmits the categorized location information to traffic jam identification module 28 for inclusion in the probability calculation of whether secondary vehicles 104, 204 are in a traffic jam as suggested in FIG. 7. In some embodiments, roadways categorized as controlled access indicate a strong probability that adjacent secondary vehicles are in a traffic jam because cars are not usually parked on a controlled access roadway. In some embodiments, location categorization data, alone, may be insufficient to raise the probability that secondary vehicles 104, 204 are in a traffic jam to the threshold level. In some embodiments, a roadway categorized as controlled access, alone, raises the probability that secondary vehicles 104, 204 are in a traffic jam to the threshold level… other factors, such as whether secondary vehicles 104, 204 are in lane with primary vehicle 10, are included to calculate the probability that secondary vehicles 104, 204 are in a traffic jam on a controlled access roadway. [Col. 6 Ln. 4-17 and 22-26] Examiner interprets the consideration of secondary vehicles being on a residential roadway, on a controlled access roadway, or in the same lane as the primary vehicle as assigning probability to possible locations and using that probability to determine if a vehicle is parked there).
determining actionable behaviors of the autonomous vehicle, each actionable behavior based on a possible location for the remote stationary vehicle and its associated probability (Detected active-status indicators of the secondary vehicles and the location being categorized as one of controlled access where pedestrians are not likely to be present increase this probability. The traffic jam identification system compares the calculated probability against a predetermined threshold limit to determine whether the secondary vehicles are in a traffic jam or parked. In illustrative embodiments, access to autonomous driving and auto-park functions of the primary vehicle is controlled based, at least in part, on the determined status of the secondary vehicles. [Col. 1 Ln. 26-37])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing secondary parked vehicle determination and probability taught by Raghu. One of ordinary skill in the art would have been motivated to make this modification in order to improve determination of whether nearby vehicles are parked or not, so that driver attention can be relieved and autonomous vehicle functions engaged more often (see [Col. 1 Ln. 4-12] and [Col. 3 Ln. 30-41] of Raghu).
Zhao does not teach selecting a behavior from the actionable behaviors based on a utility value for the actionable behaviors. However, Xu teaches a method of navigating an autonomous vehicle comprising:
select a behavior from the actionable behaviors based on a utility value for the actionable behaviors (the associated cost for different sets of motions associated with the different trajectories (such as, for example, traveling in the current lane, changing lanes to the left, changing lanes to the right, changing lanes to the left, etc.) may include a value corresponding to the cost-to-goal [Col. 4 Ln. 39-44]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing cost for motion sets and decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to account for the implications and inferences of the environment outside of the directly perceived information/ direct sensor data.
Regarding claim 17, Zhao teaches
The autonomous vehicle of claim 15, wherein the remote stationary vehicle (the parked car 304 [0096]) is classified into a plurality of object hypotheses (one or more hypothesis regarding the possible intentions of the real-world object [0047]), the processor (a processor 120, Fig. 1)
Zhao does not teach determining a set cost for each object hypothesis; determining a total set cost based on the set costs for the plurality of object hypotheses; and 16determining the actionable behavior based on the total set cost. However, Xu teaches,
determine a set cost for each of the plurality of object hypotheses (cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35);
determine a total set cost based on the set costs for the plurality of object hypotheses (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and  16
determine the actionable behavior based on the total set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 18, Zhao teaches,
The autonomous vehicle of claim 15, 
wherein the remote stationary vehicle (the parked car 304 [0096]) further comprises a plurality of remote stationary vehicles with each remote stationary vehicle having a plurality of object hypotheses (The world model module predicts multiple hypotheses for possible trajectories of real-world objects [0052] Examiner notes that objects is plural and can include multiple static vehicles, such as the parked car 304 [0096]), the processor (a processor 120, Fig. 1)… 
Zhao does not teach determining a total set cost for each remote vehicle and determining the actionable behavior for the autonomous vehicle using the total set costs. However, Xu teaches,
further configured to determine a total set cost for each remote… vehicle (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35) and determine the actionable behavior for the autonomous vehicle using the total set costs (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col 5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to provide a collision-free path from a vehicle's current location to its destination.
Regarding claim 19, Zhao teaches,
The autonomous vehicle of claim 15, 
wherein the processor (a processor 120, Fig. 1) is further configured to classify the remote stationary vehicle using kinematic data and perception data related to the remote stationary vehicle (continuous object state information can include estimates relating to more, fewer, or other continuous states as… a kinematic (e.g., pose, position, orientation), a geometric (e.g., length, width, and/or height of a bounding box of the object), or an appearance state. [0288] Zhao Examiner interprets a geometric or appearance state as perception data. That data can be in reference to the parked car 304 [0096]).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20190367021 A1) in view of Raghu (US 9607454 B1) in further view of Xu (US 10074279 B1) and the Wikipedia article “Von Neumann–Morgenstern utility theorem” (hereafter “Wikipedia”).
Regarding claim 2, Zhao teaches,
The method of claim 1, further comprising: 
calculating the probability for the object hypothesis (A likelihood is associated with each hypothesis. [0047]) of the remote stationary vehicle (the parked car 304 [0096]); 
assigning a proposed behavior to the autonomous vehicle for the object hypothesis (the AV 1912 can associate a first hypothesis (e.g., “stop” corresponding to the path 1918) and a second hypothesis (e.g., “go around on the left” corresponding to the path 1920) [0267]); 
Zhao does not teach calculating a Von Neumann – Morgenstern (VNM) cost value for the proposed behavior. However, Wikipedia teaches that,
calculating a Von Neumann – Morgenstern (VNM) cost value helps weigh expected benefits against the likelihood of outcomes (the von Neumann–Morgenstern (VNM) utility theorem shows that, under certain axioms of rational behavior, a decision-maker faced with risky (probabilistic) outcomes of different choices will behave as if he or she is maximizing the expected value of some function defined over the potential outcomes…[page 1, lines 1-5])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing a Von Neumann-Morgenstern utility theorem as taught by Wikipedia. One of ordinary skill in the art would have been motivated to make this modification in order to provide modest conditions that can be used to evaluate the validity of expected hypotheses.
Zhao also does not teach determining a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis; and determining the actionable behavior based on the set cost. However, Xu teaches a method of navigating an autonomous vehicle comprising:
calculating a…cost value for the autonomous vehicle for the proposed behavior (the associated cost for different sets of motions associated with the different trajectories (such as, for example, traveling in the current lane, changing lanes to the left, changing lanes to the right, changing lanes to the left, etc.) may include a value corresponding to the cost-to-goal: Col 4 Lines 39-44); 
determining a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and 
determining the actionable behavior based on the set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing cost for motion sets, the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to account for the implications and inferences about the environment outside of the directly perceived information/ direct sensor data.
Regarding claim 9, Zhao teaches,
The system of claim 8, wherein the processor (a processor 120, Fig. 1) is further configured to: 
calculate the probability for the object hypothesis (A likelihood is associated with each hypothesis. [0047]) of the remote stationary vehicle (the parked car 304 [0096]); 
assign a proposed behavior to the autonomous vehicle for the object hypothesis (the AV 1912 can associate a first hypothesis (e.g., “stop” corresponding to the path 1918) and a second hypothesis (e.g., “go around on the left” corresponding to the path 1920) [0267]); 
Zhao also does not teach calculating a Von Neumann – Morgenstern (VNM) cost value. However, Wikipedia teaches,
calculating a Von Neumann – Morgenstern (VNM) cost value helps weigh expected benefits against the likelihood of outcomes (the von Neumann–Morgenstern (VNM) utility theorem shows that, under certain axioms of rational behavior, a decision-maker faced with risky (probabilistic) outcomes of different choices will behave as if he or she is maximizing the expected value of some function defined over the potential outcomes…).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing a Von Neumann-Morgenstern utility theorem taught by Wikipedia. One of ordinary skill in the art would have been motivated to make this modification in order to provide modest conditions that can be used to evaluate the validity of expected hypotheses.
Zhao also does not teach determining a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis; and determining the actionable behavior based on the set cost. However, Xu teaches,
calculate a…cost value for the autonomous vehicle for the proposed behavior (the associated cost for different sets of motions associated with the different trajectories (such as, for example, traveling in the current lane, changing lanes to the left, changing lanes to the right, changing lanes to the left, etc.) may include a value corresponding to the cost-to-goal: Col 4 Lines 39-44); 
determine a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and 
determine the actionable behavior based on the set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing cost for motion sets, the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to account for the implications and inferences about the environment outside of the directly perceived information/ direct sensor data.
Regarding claim 16, Zhao teaches,
The autonomous vehicle of claim 15, wherein the processor is further configured to: 
calculate the probability for the object hypothesis (A likelihood is associated with each hypothesis. [0047]) of the remote stationary vehicle (the parked car 304 [0096]);  19
assign a proposed behavior to the autonomous vehicle for the object hypothesis (the AV 1912 can associate a first hypothesis (e.g., “stop” corresponding to the path 1918) and a second hypothesis (e.g., “go around on the left” corresponding to the path 1920) [0267]); 
Zhao does not teach calculating a Von Neumann – Morgenstern (VNM) cost value. However, Wikipedia teaches that,
calculating a Von Neumann – Morgenstern (VNM) cost value helps weigh expected benefits against the likelihood of outcomes (the von Neumann–Morgenstern (VNM) utility theorem shows that, under certain axioms of rational behavior, a decision-maker faced with risky (probabilistic) outcomes of different choices will behave as if he or she is maximizing the expected value of some function defined over the potential outcomes…)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing a Von Neumann-Morgenstern utility theorem taught by Wikipedia. One of ordinary skill in the art would have been motivated to make this modification in order to provide modest conditions that can be used to evaluate the validity of expected hypotheses.
Zhao also does not teach determining a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis; and determining the actionable behavior based on the set cost. However, Xu teaches,
calculate a…cost value for the autonomous vehicle for the proposed behavior (the associated cost for different sets of motions associated with the different trajectories (such as, for example, traveling in the current lane, changing lanes to the left, changing lanes to the right, changing lanes to the left, etc.) may include a value corresponding to the cost-to-goal: Col 4 Lines 39-44); 
determine a set cost to the autonomous vehicle for the proposed behavior based on the cost value and the probability of the object hypothesis (the total cost associated with different possible sets of motions associated with different trajectories for traveling along a route path based on calculated probabilities that the dynamic information is indicating an increased or decreased cost of the individual sets of motions associated with the different trajectories: Col 4 Line 30-35); and 
determine the actionable behavior based on the set cost (Based on the increased cost associated with staying in the current lane of traffic, the self-driving vehicle may then change lanes due to the set of motions for changing lanes having a lower associated cost than the set of motions for staying in the current lane of traffic: Col5 Line 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing cost for motion sets, the total cost determination, and cost based decision making taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to account for the implications and inferences about the environment outside of the directly perceived information/ direct sensor data.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20190367021 A1) in view of Raghu (US 9607454 B1) in further view of Xu (US 10074279 B1) and Dean (US 20190049968 A1).
Regarding claim 6, Zhao teaches the method as claimed as detailed above with respect to claim 5.
Zhao does not teach applying a first Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a non-parked vehicle and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle. However, Dean teaches,
A method of navigating a vehicle, comprising applying a first Kalman filter (e.g. in one embodiment a Kalman filter [0171]) to the kinematic data (in combination with one or more kinematic models [0171]) for determining a likelihood of the remote stationary vehicle being a non-parked vehicle (used to estimate the state… for example, to determine if a track is in motion [0171] Examiner notes that track can refer to a vehicle) and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle (recursive filtering (e.g. in one embodiment a Kalman filter) is used to estimate the state… for example, to determine if a track is… stationary [0171] Examiner notes that “filtering” is searching for two different outcomes and is interpreted as two or more filters), wherein the first Kalman filter includes an unconstrained kinematic model and the second Kalman filter includes a constrained kinematic model (In the case of the constant velocity model 1902, a recursive filter (e.g. FIG. 16) is executed by the STF 500 with one or more dynamic algorithms that assume the target in front of the S-MMS 18B is traveling in the same direction and at the same speed as the S-MMS 18B, keeping the distance and direction between the two constant [0297]... A more aggressive model may assume, for example, less aggressive states or data of targets/objects or the environment on which the model is based and/or more aggressive states or data of the S-MMS or the user on which the model is based, and/or other operating data that enables a more aggressive action to be taken by the STF (e.g. all new tracks are stationary objects until calculated otherwise over multiple filter cycles, so the S-MMS may operate at a faster speed) [0355]. Examiner referred to applicant’s specification for clarification on constrained and unconstrained kinematic models. Examiner interprets an unconstrained kinematic model to look at vehicles that are moving and a constrained kinematic model to look at vehicles that are not moving. Examiner includes [0297] to show filtering specifically for a vehicle moving at a constant velocity, or an unconstrained kinematic model and [0355] to show filtering for a stationary object/ vehicle, or a constrained kinematic model). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing Kalman filters with kinematic data to determine vehicle state taught by Dean. One of ordinary skill in the art would have been motivated to make this modification in order make the situational awareness picture more accurate by coordinating reports in real-time from multiple sensors [0133].
Regarding claim 13, Zhao teaches
The system of claim 12, 
wherein the processor (a processor 120, Fig. 1)…
Zhao does not teach to applying a first Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a non-parked vehicle and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle. However, Dean teaches,
 is further configured to apply a first Kalman filter (e.g. in one embodiment a Kalman filter [0171]) to the kinematic data (in combination with one or more kinematic models [0171]) for determining a likelihood of the remote stationary vehicle being a non-parked vehicle (used to estimate the state… for example, to determine if a track is in motion [0171] Examiner notes that track can refer to a vehicle) and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle (recursive filtering (e.g. in one embodiment a Kalman filter) is used to estimate the state… for example, to determine if a track is… stationary [0171] Examiner notes that “filtering” is searching for two different outcomes and is interpreted as two or more filters), wherein the first Kalman filter includes an unconstrained kinematic model and the second Kalman filter includes a constrained kinematic model (In the case of the constant velocity model 1902, a recursive filter (e.g. FIG. 16) is executed by the STF 500 with one or more dynamic algorithms that assume the target in front of the S-MMS 18B is traveling in the same direction and at the same speed as the S-MMS 18B, keeping the distance and direction between the two constant [0297]... A more aggressive model may assume, for example, less aggressive states or data of targets/objects or the environment on which the model is based and/or more aggressive states or data of the S-MMS or the user on which the model is based, and/or other operating data that enables a more aggressive action to be taken by the STF (e.g. all new tracks are stationary objects until calculated otherwise over multiple filter cycles, so the S-MMS may operate at a faster speed) [0355]. Examiner referred to applicant’s specification for clarification on constrained and unconstrained kinematic models. Examiner interprets an unconstrained kinematic model to look at vehicles that are moving and a constrained kinematic model to look at vehicles that are not moving. Examiner includes [0297] to show filtering specifically for a vehicle moving at a constant velocity, or an unconstrained kinematic model and [0355] to show filtering for a stationary object/ vehicle, or a constrained kinematic model).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing Kalman filters with kinematic data to determine vehicle state taught by Dean. One of ordinary skill in the art would have been motivated to make this modification in order make the situational awareness picture more accurate by coordinating reports in real-time from multiple sensors [0103].
Regarding claim 20, Zhao teaches,
The autonomous vehicle of claim 19, 
wherein the processor (a processor 120, Fig. 1)…
Zhao does not teach to applying a first Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a non-parked vehicle and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle. However, Dean teaches,
 is further configured to apply a first Kalman filter (e.g. in one embodiment a Kalman filter [0171]) to the kinematic data (in combination with one or more kinematic models [0171]) for determining a likelihood of the remote stationary vehicle being a non-parked vehicle (used to estimate the state… for example, to determine if a track is in motion [0171] Examiner notes that track can refer to a vehicle) and a second Kalman filter to the kinematic data for determining a likelihood of the remote stationary vehicle being a parked vehicle (recursive filtering (e.g. in one embodiment a Kalman filter) is used to estimate the state… for example, to determine if a track is… stationary [0171] Examiner notes that “filtering” is searching for two different outcomes and is interpreted as two or more filters), wherein the first Kalman filter includes an unconstrained kinematic model and the second Kalman filter includes a constrained kinematic model (In the case of the constant velocity model 1902, a recursive filter (e.g. FIG. 16) is executed by the STF 500 with one or more dynamic algorithms that assume the target in front of the S-MMS 18B is traveling in the same direction and at the same speed as the S-MMS 18B, keeping the distance and direction between the two constant [0297]... A more aggressive model may assume, for example, less aggressive states or data of targets/objects or the environment on which the model is based and/or more aggressive states or data of the S-MMS or the user on which the model is based, and/or other operating data that enables a more aggressive action to be taken by the STF (e.g. all new tracks are stationary objects until calculated otherwise over multiple filter cycles, so the S-MMS may operate at a faster speed) [0355]. Examiner referred to applicant’s specification for clarification on constrained and unconstrained kinematic models. Examiner interprets an unconstrained kinematic model to look at vehicles that are moving and a constrained kinematic model to look at vehicles that are not moving. Examiner includes [0297] to show filtering specifically for a vehicle moving at a constant velocity, or an unconstrained kinematic model and [0355] to show filtering for a stationary object/ vehicle, or a constrained kinematic model).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method taught by Zhao by implementing Kalman filters with kinematic data to determine vehicle state taught by Dean. One of ordinary skill in the art would have been motivated to make this modification in order make the situational awareness picture more accurate by coordinating reports in real-time from multiple sensors [0103].
Response to Arguments
Applicant’s arguments and amendments, see page 8, filed 07/01/2022, with respect to claims 1-20 and the phrase “permanently parked” have been fully considered and are persuasive.  The 112 rejection of claims 1-20 has been withdrawn. Examiner notes that in response to amendments, there is a new 112 rejection on claim 2, see above.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E. HEINS/Examiner, Art Unit 3666    

/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666